Name: 95/459/EC: Commission Decision of 19 October 1995 concerning a request for exemption lodged by the United Kingdom pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  land transport;  European Union law;  Europe
 Date Published: 1995-11-08

 Avis juridique important|31995D045995/459/EC: Commission Decision of 19 October 1995 concerning a request for exemption lodged by the United Kingdom pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the English text is authentic) Official Journal L 265 , 08/11/1995 P. 0038 - 0038COMMISSION DECISION of 19 October 1995 concerning a request for exemption lodged by the United Kingdom pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the English text is authentic) (95/459/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Commission Directive 93/81/EEC (2), Whereas on 30 August 1994 the United Kingdom authorities lodged a request for approval, by the Commission, of an exemption pursuant to Article 8 (2) (c) of Directive 70/156/EEC; whereas this request was accompanied by a report containing the information required by the abovementioned Article 8; whereas this request concerns the fitting of outside rear-view mirrors to a particular type of vehicle, namely a motor vehicle with a reclined fixed-back driver's seat located at the centre of the vehicle; Whereas the reasons stated, whereby the fitting of an outside rear-view mirror to this particular type of vehicle does not meet the requirements of Commission Directive 88/321/EEC (3), particularly with regard to the driver's field of vision, are justified; whereas the descriptions of the tests, the results thereof and the action taken in order to ensure road safety are satisfactory and ensure a level of safety equivalent to that provided by the Directive in force; Whereas the Directive concerned will be amended in order, inter alia, to enable outside rear-view mirrors to be fitted correctly to vehicles with the driver's seat located in a central position; whereas, this being the case, it is therefore justified to allow the type of vehicle covered by this request for an exemption to benefit immediately from the granting of EC type-approval; Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee for the adaptation to technical progress of the Directives for the removal of technical barriers to trade in the motor vehicles sector, as set up by Council Directive 70/156/EEC, HAS ADOPTED THIS DECISION: Article 1 The Commission hereby approves the request lodged by the United Kingdom on 30 August 1994, pursuant to Article 8 (2) (c) of Directive 70/156/EEC, for an exemption concerning the fitting of outside rear-view mirrors to a type of vehicle with a reclined fixed-back driver's seat located at the centre of the vehicle with a view to granting EC type-approval. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 19 October 1995. For the Commission Martin BANGEMANN Member of the Commission